Exhibit 10.1

 

LOGO [g308163g44o66.jpg]

December 21, 2011

Cynthia Feldmann

46 Jetty Lane

Falmouth, MA 02540

Dear Cynthia:

On behalf of HeartWare International, Inc., I am pleased to advise you that the
Nominating and Governance Committee has recommended to the Board of Directors
your appointment as a Director of HeartWare and your membership on the Audit and
Compensation Committees of the Board.

At its February meeting, the Board is expected to vote to expand the number of
members on the Board and to appoint you to fill the vacancy created by that
action. Accordingly, you are invited to attend the meeting of the Board
scheduled to be held on February 22, 2012 and to attend the meetings of the
Audit and Compensation Committees scheduled to be held on February 21, 2012.

HeartWare non-executive Directors receive a retainer in the amount of $60,000
per annum plus incremental annual retainers for service on Board Committees,
including $7,500 for service on Audit and $4,500 for service on Compensation. In
addition, non-executive Directors are granted 1,000 Restricted Stock Units upon
appointment plus 1,000 Restricted Stock Units and 1,000 Options to purchase
HeartWare shares annually. In accordance with the Listing Rules of the
Australian Stock Exchange, stockholder approval is required for all equity
awards to Directors which is generally obtained at the Annual Meeting of
Stockholders.

Prior to the February meeting, we will request information from you in
connection with our required filings with the SEC, NASDAQ and ASX and following
the February meeting we will disclose your appointment in a Form 8K. We will
also provide you with a copy of our Insider Trading Policy and similar
materials. Attached for your information is a schedule of 2012 Board and
Committee meeting dates. The live meetings dates contemplate Committee meetings
the afternoon before the date indicated and a Board dinner the night before.

Please do not hesitate to contact me with any questions or concerns you might
have.

With highest regards,

/s/ Lawrence Knopf

Lawrence Knopf

Cc: Douglas Godshall